 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL JENSEN,                                    Case No.: 18cv103-WQH (NLS)
12                                     Plaintiff,
                                                        ORDER ON JOINT MOTION FOR
13   v.                                                 DETERMINATION OF DISCOVERY
                                                        DISPUTE
14   BMW OF NORTH AMERICA, LLC;
     BRECHT ENTERPRISES, INC. dba
15                                                      [ECF No. 49]
     BMW OF ESCONDIDO; and DOES 1-
16   100, inclusive,
17                                  Defendants.
18
19         Before the Court is the parties’ joint motion for determination of discovery dispute,
20   where Plaintiff Michael Jensen requests that the Court compel Defendant BMW of North
21   America, LLC (“BMW”) to provide discovery responses to a variety of deposition topics
22   and requests for production. ECF No. 49. The Court ordered BMW to provide
23   supplemental briefing regarding its databases and how they could be queried. ECF No.
24   50. BMW filed supplemental briefing, ECF No. 53, and Plaintiff filed a response. ECF
25   No. 54. After due consideration of the parties’ arguments and for the reasons set forth
26   below, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion to
27   compel.
28         //

                                                    1
                                                                               18cv103-WQH (NLS)
 1         I.     BACKGROUND
 2         In his complaint, Plaintiff alleges that he purchased a 2011 BMW 550i vehicle
 3   manufactured and distributed by BMW, which was covered by an express written
 4   warranty covering the utility and performance of the vehicle for a period of time. ECF
 5   No. 1-3 at ¶¶ 8-9. Plaintiff alleges that, during the warranty period, he experienced
 6   numerous defects with the vehicle. Id. at ¶ 10. He claims that Defendants were unable to
 7   adequately repair the defects but yet failed to replace the vehicle or buy it back. Id. at ¶
 8   11. Plaintiff brings causes of action under the Song-Beverly Consumer Warranty Act, for
 9   breach of warranty, and for fraud.
10         II.    LEGAL STANDARD
11         Federal Rule of Civil Procedure 26 permits discovery of “any nonprivileged matter
12   that is relevant to any party’s claim or defense and proportional to the needs of the case,
13   considering the importance of the issues at stake in the action, the amount in controversy,
14   the parties’ relative access to relevant information, the parties’ resources, the importance
15   of the discovery in resolving the issues, and whether the burden or expense of the
16   proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Information
17   need not be admissible to be discoverable. Id. Once the propounding party establishes
18   that the request seeks relevant information, “[t]he party who resists discovery has the
19   burden to show discovery should not be allowed, and has the burden of clarifying,
20   explaining, and supporting its objections.” Superior Commc’ns v. Earhugger, Inc., 257
21   F.R.D. 215, 217 (C.D. Cal. 2009); see Blankenship v. Hearst Corp., 519 F.2d 418, 429
22   (9th Cir. 1975) (requiring defendants “to carry heavy burden of showing why discovery
23   was denied”).
24         “The 2015 amendments to Rule 26(b)(1) emphasize the need to impose ‘reasonable
25   limits on discovery through increased reliance on the common-sense concept of
26   proportionality.’” Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016)
27   (internal citation omitted). The fundamental principle of amended Rule 26(b)(1) is “that
28   lawyers must size and shape their discovery requests to the requisites of a case.” Id.

                                                   2
                                                                                  18cv103-WQH (NLS)
 1   Both discovery and Rule 26 are intended to provide parties with “efficient access to what
 2   is needed to prove a claim or defense, but eliminate unnecessary or wasteful discovery.”
 3   Id.
 4         The Court has broad discretion in determining relevancy for discovery purposes.
 5   Surfvivor Media Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); see U.S.
 6   Fidelity and Guar. Co. v. Lee Investments L.L.C., 641 F.3d 1126, 1136 (9th Cir. 2011)
 7   (“District courts have wide latitude in controlling discovery, and [their] rulings will not
 8   be overturned in the absence of a clear abuse of discretion.”) (internal quotation and
 9   citations omitted). To the extent that the discovery sought is “unreasonably cumulative
10   or duplicative, or is obtainable from some other source that is more convenient, less
11   burdensome, or less expensive,” the court is directed to limit the scope of the request.
12   Fed. R. Civ. P. 26(b)(2). Limits should also be imposed where the burden or expense
13   outweighs the likely benefits. Id. How and when to so limit discovery, or to “issue an
14   order to protect a party or person from annoyance, embarrassment, oppression, or undue
15   burden or expense,” remains in the court’s discretion. Fed. R. Civ. P. 26(c)(1).
16         III.   DISCUSSION
17                a. Requests Related to Similar Defects (Categories 8-11, 17-20;
                     Requests for Production 16, 19, 21, 24, 46-47, 50)
18
19         Several of the discovery requests and topics at issue relate to information regarding
20   defects in vehicles of the same make, model, and year as Plaintiff’s vehicle. Plaintiff in
21   particular seeks information related to what he terms “engine/oil consumption defects”
22   and “air conditioning defects.” For example, Plaintiff requested deposition testimony on

23   the following topics:
24         Category No. 8: Questions regarding the nature of the ENGINE/OIL
           CONSUMPTION DEFECT(S) in YOUR vehicles which are the same year,
25         make, and model as the SUBJECT VEHICLE, including the cause of the
26         ENGINE/OIL CONSUMPTION DEFECT(S), all available fixes that have
           been made available to your authorized dealers to date, and the subsequent
27         results of such fixes.
28

                                                   3
                                                                                  18cv103-WQH (NLS)
 1         Category No. 9: Questions regarding YOUR ongoing efforts to repair or
           remedy the ENGINE/OIL CONSUMPTION DEFECT(S), including all
 2
           internal tests, investigations and the number of modifications made to
 3         YOUR vehicles with the engine system used in the SUBJECT VEHICLE,
           including the number of such modifications made to YOUR vehicles which
 4
           are the same year, make and model as the SUBJECT VEHICLE
 5
           Category No. 10: Questions regarding the terms of YOUR Owners’
 6         manual, maintenance schedule, YOUR express warranty or any extended
 7         warranty that might be in effect, and as they relate to the ENGINE/OIL
           CONSUMPTION DEFECT(S) in YOUR vehicles which are the same year,
 8         make, and model as the SUBJECT VEHICLE.
 9
           Category No. 11: Questions regarding all REPAIR DOCUMENTS that
10         YOU have issued to YOUR dealers and/or consumers regarding the
           ENGINE/OIL CONSUMPTION DEFECT(S) or other non-conformities
11
           experienced by Plaintiff with respect to the SUBJECT VEHICLE.
12
     ECF No. 49-3 at 2-22. Deposition categories 17-20 requested the same information,
13
     except for “air conditioning defects.” Id. at 28-47.
14
           Similarly, Plaintiff propounded the following requests for production, seeking
15
     similar information:
16
           Request No. 16: All documents that YOU or YOUR representatives use to
17         evaluate consumers’ request for vehicle repurchase, including any all
18         documents used to evaluate consumers’ requests for vehicle repurchase
           related to the ENGINE/OIL CONSUMPTION DEFECT(S) in YOUR
19         vehicles which are the same year, make, and model as the SUBJECT
20         VEHICLE.

21         Request No. 19: Please produce all documents, including but not limited to
           electronic data and e-mails, concerning or relating in any way to any
22
           decision to issue any notices, letters, campaigns, warranty extensions,
23         technical service bulletins and recalls concerning the ENGINE/OIL
           CONSUMPTION DEFECT(S) in YOUR vehicles which are the same year,
24
           make, and model as the SUBJECT VEHICLE, including the cause of the
25         defect.
26         Request No. 21: Please produce all documents, records and data, including
27         but not limited to electronic data and e-mails, concerning customer
           complaints, claims, reported failures, and warranty claims related to the
28         ENGINE/OIL CONSUMPTION DEFECT(S) in YOUR vehicles which are

                                                  4
                                                                              18cv103-WQH (NLS)
 1         the same year, make, and model as the SUBJECT VEHICLE, including but
           not limited to any databases in YOUR possession with information from
 2
           dealers, service departments, parts departments, or warranty departments,
 3         and all documents concerning YOUR response to each complaint, claim or
           reported failure.
 4
 5         Request No. 24: Please produce all documents, including but not limited to
           electronic data and e-mails, concerning or relating in any way to any internal
 6         analysis or investigation by YOU or on YOUR behalf regarding the
 7         ENGINE/OIL CONSUMPTION DEFECT(S) in YOUR vehicles which are
           the same year, make, and model as the SUBJECT VEHICLE.
 8
     Id. at 61-82. Requests for production numbers 45, 46, 47, and 50 requested the
 9
     same information, except for “air conditioning defects.” Id. at 89-110.
10
                         i.    Relevance
11
           The parties dispute the relevance of the information sought in this discovery.
12
     Plaintiff argues that other courts have found this type of information regarding vehicles
13
     of the same make, model, and year to be relevant. ECF No. 49-37 at 3-4. BMW counters
14
     that the only documents relevant to a Song-Beverly case are the records for the subject
15
     vehicle. Id. at 13-17.
16
           Both parties have cited cases that seem to support their argument as to relevance.
17
     Plaintiff cites to Donlen v. Ford Motor Co., where the California state court held on
18
     appeal that the trial court did not err in admitting evidence pertaining to other vehicles
19
     that had the same transmission model as the subject vehicle. 217 Cal. App. 4th 138, 154
20
     (2013) (finding such information probative). Plaintiff also cites to Doppes v. Bentley
21
     Motors, Inc., where the California court of appeal found the trial court should have
22
     imposed terminating sanctions on defendant for failing to comply with discovery orders,
23
     which included information related to the same alleged defect in all affected vehicles
24
     over a period of years. 174 Cal. App. 4th 967, 971 (2009). Finally, in Kas v. Mercedes-
25
     Benz USA, LLC, though the case was a class action, the court granted a motion to compel
26
     for documents on “similar incidences of failure, durability, or performance” of the
27
28

                                                   5
                                                                                  18cv103-WQH (NLS)
 1   allegedly defective part for “non-class vehicles”.1 No. 11-cv-1032-GHK-PJWX, 2012
 2   WL 473931, at *1 (C.D. Cal. Feb. 1. 2012).
 3          BMW cites to two cases that it contends are on directly point and support its
 4   position. However, upon review, the Court finds them not controlling and unpersuasive.
 5   First, BMW cites to a minute order entered in McDonald v. BMW of North America LLC,
 6   where the California state court denied a motion to compel on similar requests for
 7   production. ECF No. 49-9. The minute order does not provide much reasoning, and in
 8   fact, states that “[t]hese documents are relevant to the issue of whether Defendant knew
 9   of the defect plaguing Plaintiffs vehicle and whether Defendant failed to repurchase the
10   vehicle in willful violation of the Song-Beverly Act”—a statement that seems contrary to
11   its holding. Id. at 2.
12          Second, BMW cites to Putnam v. BMW NA et al., where the district court also
13   denied a motion to compel for similar requests. ECF No. 49-8. The court reviewed the
14   Donlen and Doppes cases, as cited by Plaintiff, and found that while they “suggest that
15   some discovery concerning other vehicles may be relevant in Song-Beverly actions,”
16   their holdings were limited to state court, proceeding under its procedural rules, and were
17   not controlling in a federal action, proceeding under the Federal Rules. Id. at 7. The
18   court found that the requests there, which were not limited to vehicles of the same make
19   and model, were facially overbroad and declined to consider burden. While agreeing
20   with the Putnam court that the state court cases are not controlling, the Court nevertheless
21   finds them pertinent to the issues here. In this instance, the Court does not find there to
22   be material differences between what may be considered relevant in state court versus
23
24   1
      The other cases cited by Plaintiff do not seem directly applicable. Piergallini v. Alfa
25   Leisure, Inc., Case No. 06-cv-0555, 2007 U.S. Dist. LEXIS 67384, *1 (S.D. Ohio Sept.
     12, 2007), dealt with discovery regarding documents on the manufacture of the subject
26
     vehicle, not records of other similar vehicles. Majdipour v. Jaguar Land Rover N. Am.,
27   LLC, No. 2:12-CV-07849 WHW, 2013 WL 5574626, at *18 (D.N.J. Oct. 9, 2013), dealt
     with a motion to dismiss and held that a technical service bulletin could show the
28
     defendant had knowledge of the defect.

                                                   6
                                                                                  18cv103-WQH (NLS)
 1   federal court.2
 2         Generally, the Court agrees with BMW that the evidence required to prove liability
 3   under Song-Beverly focuses on records concerning the specific vehicle at issue. See
 4   Krotin v. Porsche Cars N. Am., Inc., 38 Cal. App. 4th 294, 303 (1995) (Sept. 14, 1995)
 5   (‘An automobile manufacturer need not read minds to determine which vehicles are
 6   defective; it need only read its dealers’ service records.”). However, as Plaintiff points
 7   out, he is also seeking punitive damages. ECF No. 1-3 at 30 (relief to include “a civil
 8   penalty”). Under Song-Beverly, “[i]f the buyer establishes that the failure to comply was
 9   willful,” the buyer may be entitled to receive a civil penalty, up to two times the amount
10   of actual damages. Cal. Civ. Code § 1794(c). A defendant that did not replace or refund
11   a vehicle under a “good faith and reasonable belief that the facts imposing the statutory
12   obligation were not present” is not willful. Lukather v. General Motors, LLC, 181 Cal.
13   App. 4th 1041, 1051 (2010). Nor does willful require a showing of malice or
14   wrongdoing towards the other party. Ibrahim v. Ford Motor Co., 214 Cal. App. 3d 878,
15   894 (1989). Rather, willful requires a showing that defendant knew of its obligations
16   under Song-Beverly but declined to fulfill them. Bishop v. Hyundai Motor Am., 44 Cal.
17   App. 4th 750, 759 (1996). Whether a defendant acts willfully is a question of fact for the
18   jury. Oregel v. American Isuzu Motors, Inc., 90 Cal. App. 4th 1094, 1104 (2001).
19         BMW argues that the cases that Plaintiff cites do not establish that information
20   regarding similar defects in other vehicles are part of the willfulness inquiry. ECF No.
21   49-37 at 15-16. However, the cases that BMW cites to do not establish the converse—
22   that information regarding other vehicles is categorically not to be considered in
23
24
25
     2
      Of course, Rule 26 imposes other limitations and considerations. While the Putnam
26
     court considered only the facial overbroadness of the requests and did not continue to
27   consider burden or proportionality, in light of the relevance and information regarding
     burden the parties have put forth, the Court finds that it is more appropriate in this case to
28
     consider tailoring the requests under Rule 26, as it will do below.

                                                   7
                                                                                  18cv103-WQH (NLS)
 1   establishing willfulness.3 Given the standards recited above for establishing willfulness,
 2   the Court finds that information regarding whether the same defects were reported to
 3   BMW in other cars of the same make, model, and year as Plaintiff’s subject vehicle could
 4   conceivably be relevant to whether BMW acted reasonably in denying Plaintiff’s
 5   warranty claim. A fact finder may find BMW’s knowledge or lack of knowledge about
 6   the same defects to be a consideration in deciding whether BMW acted in good faith as to
 7   Plaintiff’s specific case. Thus, the Court concludes that these requests target information
 8   that meets the relevance bar.
 9                      ii.    Proportionality
10         Next, the Court turns to the other limitations set forth in Rule 26, namely regarding
11   proportionality. In the initial briefing, the parties disputed the burden imposed by this
12   discovery. Plaintiff argued that the information sought is available and searchable within
13   BMW’s databases. ECF No. 49-37 at 10-11. For example, Plaintiff argued that BMW
14   has codes related to defects, such as repair/comeback codes, defect codes, labor codes,
15   and parts numbers. ECF No. 49-10 at ¶¶ 46-50. Plaintiff also argued that BMW
16   maintains databases, including its PuMA database, Customer Relations/Contacts
17   database, and Warranty database, which can be searched using the defect codes to cull
18   responsive information. Id. at ¶¶ 51-72. Regardless, Plaintiff put forth a proposal to limit
19   the scope of the discovery. ECF No. 49-37 at 11-12. On the other hand, BMW argued
20   that production on these requests would be extremely burdensome, citing the thousands
21   of hours it would take for someone review all records related to the 5,635 vehicles that
22   are the same make, model, and year as Plaintiff’s. Id. at 18-19. The Court subsequently
23   ordered briefing from BMW regarding whether their databases actually could be searched
24   and for BMW to address the burden imposed by Plaintiff’s proposed compromise. ECF
25   No. 50.
26
27   3
      Krotin’s statement that only the subject vehicle records are needed in a Song-Beverly
     action was not made in the context of willfulness, and the case does not explicitly
28
     mention willfulness at all. 38 Cal. App. 4th at 299.

                                                   8
                                                                                 18cv103-WQH (NLS)
 1         As an initial matter, the Court does agree with BMW that, as written, the topics
 2   and requests for production are too broad. As BMW points out, the terms “engine/oil
 3   consumption defects” and “air conditioning defects” are broadly and vaguely defined,
 4   and not necessarily tied to the specific issues that Plaintiff experienced with his vehicle.
 5   The requests also target a broad set of “documents” related to these defects in other
 6   vehicles of the same make, model, and year. However, in light of the finding of
 7   relevance, the Court believes the way to strike the appropriate proportionality balance is
 8   to tailor the requests to the needs of the case. Having only Plaintiff’s proposal for
 9   limiting discovery and no alternative proposal from BMW, the Court will consider
10   Plaintiff’s compromise position as a starting point in the tailoring effort. Plaintiff’s
11   suggested narrowing proposes limiting the production to the following:
12         (1) An email search limited to the top 6-10 engineers/managers responsible for the
13             N63 engine in the subject vehicle;
14         (2) A search of BMW’s PuMA, Customer Relations/Contact, and Warranty Repair
15             databases using BMW’s defect codes and part numbers associated with the
16             vehicle parts implicated by the alleged defects; and
17         (3) Producing documents already produced in the Bang litigation.
18   ECF No. 49-37 at 11. The Court will address these individual components in turn.
19         First, as to the documents based on searches already conducted and produced in the
20   Bang litigation, in its supplemental briefing, BMW continues to argue the request is
21   disproportionate because the Bang litigation is a class action, but concedes that it can
22   produce these documents as long as a protective order is in place. ECF No. 53. Because
23   the requests target relevant information and the burden on BMW to produce these
24   documents is small, the Court will ORDER BMW to produce those documents already
25   collected and produced in the Bang litigation that are responsive to the requests at issue
26   here. The parties are further ORDERED to submit a proposed joint protective order
27   within one week of this order, if deemed necessary prior to production.
28         Second, as to databases, BMW provided additional information regarding the three

                                                    9
                                                                                   18cv103-WQH (NLS)
 1   databases in question: (1) the PuMA database stores cases where dealerships can seek
 2   advice directly from BMW on hard-to-fix technical issues; (2) the Customer
 3   Relations/Contacts database stores information of any customer contact; and (3) the
 4   Warranty Repair database stores information related to warranty repairs. ECF No. 52 at
 5   1-2. Each of these databases can be searched by vehicle make and model, specific part
 6   numbers, and specific fault codes. Id. These databases cannot be searched for generic
 7   terms such as “oil consumption” or “engine problems.” Id. While BMW admits it is able
 8   to do searches by defect code and part number, it contends any search should be limited
 9   to match Plaintiff’s exact vehicle make and model, and the search should in addition be
10   limited geographically to Southern California. Id. at 5. The Court agrees that the search
11   should be limited to vehicles from the same year, make, and model as Plaintiff’s vehicle.
12   However, the Court sees no reason—and BMW provides none—to limit the search
13   geographically to Southern California or any other specific region. Accordingly, the
14   Court will ORDER BMW to run a search across the PuMA, Customer
15   Relations/Contacts, and Warranty Repair databases, limited to vehicles of the same year,
16   make, and model as Plaintiff’s subject vehicle and limited to only those records reporting
17   problems with the same defect codes listed in any repair records pertaining to Plaintiff’s
18   vehicle and part numbers under warranty in Plaintiff’s vehicle, and to produce those
19   documents.4 The Court further ORDERS the parties to meet and confer within one week
20   of this order to agree as to what the exact part numbers and defect codes included should
21
22
23   4
      In its response to BMW’s supplemental brief, Plaintiff discusses two other databases:
     the FASTA (which is described as a database that stores information contained in a
24
     BMW vehicle’s control panel when the vehicle is connected to a diagnostic system) and
25   CenterNet (which is described as having the ability to generate reports on defect codes).
     ECF No. 54 at 2-3. The Court declines to order BMW to produce anything related to
26
     these databases. Neither were mentioned in Plaintiff’s original proposed compromise,
27   and the Court is not inclined to expand the scope at this time. Furthermore, it appears
     that some of the data that would be gathered through these databases may be duplicative
28
     of what is already being ordered produced in the other databases.

                                                  10
                                                                                18cv103-WQH (NLS)
 1   be.5
 2          Third, as to emails, in its supplemental briefing, BMW argued that Plaintiff’s
 3   request for emails from the 6-10 top engineers would be extremely burdensome and
 4   expensive to collect and produce. BMW argues that Plaintiff’s definitions of “engine/oil
 5   consumption defects” and “air conditioning defects” are too vague for determining an
 6   appropriate search term. ECF No. 53 at 3. BMW further claims that engineers would
 7   have to cull through search results to find what is actually relevant. Id. at 3-4. BMW
 8   states that it could search based on defect codes or part numbers. Id. at 4. Plaintiff
 9   suggests that the burden is not as extensive as BMW makes out—for example, Plaintiff
10   points out that in other cases involving BMW and issues with the same model engine as
11   in his vehicle, BMW’s other counsel have suggested being able to look through folders
12   for relevant emails because BMW engineers often categorize their emails into folders.
13   ECF No. 54 at 3-4; ECF No. 54-5. In addition, Plaintiff agreed to limit the search to only
14   two engineers (Michael Murray and Roger Brown) rather than the 6-10 originally
15   requested. ECF No. 54 at 4. Plaintiff also puts forth some suggestions on formulating
16   search terms, mostly including in the search string the engine in Plaintiff’s vehicle or his
17   vehicle body type, in various combination with words such as “engine,” defect,”
18   “problem,” and “excess oil consumption.” Id. at 4-5.
19          Both parties raise valid concerns with problems that often arise in custodial email
20   searches. Plaintiff’s willingness to limit the search to two individuals should alleviate
21   some of the concerns that BMW has as to identification of the “top” 6-10 engineers.
22   However, the issue of what search terms to use still remains. The Court finds BMW’s
23
24   5
       The Court cautions that it expects the parties to work cooperatively in order to complete
25   the production ordered here. Some of the disputes over details that have been brought
     forth in this motion are the type of minutiae that the Court generally expects sophisticated
26
     litigants and counsel, like the ones here, to work out on their own through the meet and
27   confer process. Now that the Court has ruled that the requests in question are relevant,
     the parties are expected to make reasonable compromises as to the details of the
28
     production in accordance with this order.

                                                  11
                                                                                 18cv103-WQH (NLS)
 1   suggestion of limiting the email search to defect codes and/or part numbers to be too
 2   restrictive—while searching on these codes makes sense in databases where there is a
 3   field for them specifically, it is unclear that engineers would adopt these terms for use in
 4   their emails. On the other hand, Plaintiff’s search terms may be too broad and encompass
 5   other engine problems in the N63 engine or F10 body type that are not the same as the
 6   ones experienced by Plaintiff and at issue in this case. If faced with only the option of
 7   choosing from the parties’ proposed search terms, Plaintiff’s suggestion may be the
 8   preferable option because that it would capture the responsive materials whereas BMW’s
 9   suggestion may miss many relevant emails. However, the Court finds that the better
10   option is to order the parties to meet and confer to develop a more robust search string to
11   search the emails of the two engineers that would best capture any communications
12   regarding the engine problems that Plaintiff’s vehicle specifically experienced.6 Thus,
13   this request is GRANTED IN PART, and the parties are ORDERED to meet and confer
14   within one week of this order regarding the appropriate search terms.
15         Finally, while Plaintiff includes in this motion disputes over deposition topics on
16   these defect issues, he does not appear to request more deposition time in his motion or in
17   the proposed compromise. Accordingly, the Court declines to grant any additional
18   deposition time.
19   //
20   //
21   //
22   //
23
24
25
     6
       The Court’s order does not preclude the parties from otherwise limiting the search. For
26
     example, if the parties find that the search can be narrowed in other manners, such as by
27   limiting the search to only certain folders, they are free to do so. Ultimately, the parties
     have the knowledge as to the actual defects at issue and, in particular BMW, has the
28
     knowledge as to how these defects may be discussed internally by its engineers.

                                                  12
                                                                                 18cv103-WQH (NLS)
 1                b.    Categories 24 and 267
 2         These two deposition categories seek information related to BMW’s policies and
 3   procedures regarding the Song Beverly Consumer Warranty Act.
 4         Category No. 24: Questions regarding YOUR policies and procedures to
 5         ensure you are in compliance with the requirements of the Song Beverly
           Consumer Warranty Act.
 6
           Category No. 26: Questions concerning how YOU calculate restitution
 7
           offered to consumers pursuant to the Song Beverly Consumer Warranty Act.
 8
     ECF No. 49-38 at 53-55. At the outset, BMW argues that this information is not relevant
 9
     because the requests target information related to the design of the engine components
10
     and breach of warranty claims cannot be based on design defects. Id. at 54-55. The
11
     Court does see how these requests are targeting information regarding engine design.
12
     They seem to target information regarding BMW’s policies and procedures regarding
13
     Song-Beverly, and such information is relevant to Plaintiff’s claim. See, e.g.,
14
     Jensen v. BMW of N. Am., Inc., 35 Cal. App. 4th at 136 (1995) (one of factors in
15
     willfulness consideration is “whether the manufacturer had a written policy on the
16
     requirement to repair or replace”); Kwan v. Mercedes-Benz of N. Am., Inc., 23 Cal. App.
17
     4th 174, 186 (1994) (written policy relevant to whether defendant acted on good faith).
18
           Finding these requests target relevant information, however, Plaintiff does not state
19
20
21
22   7
       For these requests, as well as the ones discussed below, the parties give short shrift to
23   bringing them for proper adjudication in front of the Court. The parties’ joint
     memorandum of points and authorities needs to set out the general parameters of what is
24
     in dispute. These requests are not substantively discussed anywhere in the parties’ joint
25   memorandum and, instead, discussed for the first time in the accompanying Joint
     Statement. This stands contrary to the interaction between the memorandum and joint
26
     statement contemplated in the Chamber Rules—otherwise, the parties could too easily
27   circumvent the page limits of the memorandum by simply moving arguments to the joint
     statement. The Court will nevertheless address these requests in the instant motion, but
28
     cautions the parties against this practice in the future.

                                                  13
                                                                                18cv103-WQH (NLS)
 1   what relief he seeks.8 BMW offers that it has no written policy. Plaintiff states that if
 2   this is the case, BMW should so declare under the penalty of perjury. The Court agrees,
 3   and ORDERS BMW to either (1) produce any responsive written policies or procedures
 4   regarding compliance with Song-Beverly or written protocols or processes for calculating
 5   restitution, or (2) supply Plaintiff with a signed declaration stating as such under the
 6   penalty of perjury. BMW also states that there is a Warranty Policy and Procedure
 7   Manual provided to dealerships and it would produce this only under a protective order.
 8   The Court has already ordered the parties to submit a proposed protective order, so will
 9   ORDER BMW to produce this document within a week of a protective order being
10   granted in this case. The motion to compel on these requests is otherwise DENIED.
11                c. Categories 27 and 28
12         These two deposition categories seek information related to BMW’s efforts to
13   preserve documents and to search for responsive documents.
14         Category No. 27: Questions regarding YOUR efforts to preserve relevant
           and discoverable information in this matter, including, but not limited to,
15
           any preservation letters, the custodians upon whom such preservation letters
16         were sent, the efforts undertaken to prevent against the deletion or
           destruction of information, etc.
17
18         Category No. 28: Questions regarding YOUR efforts to search for
           documents and information responsive to Plaintiff’s discovery requests in
19         this matter, including, but not limited to, the sources of information (both
20         hard copy and electronic databases) searched, the search methods employed,
           the search terms employed, the identification of custodians for such sources
21         of information, etc.
22
     ECF No. 49-38 at 57-59.
23
           Essentially, Plaintiff seeks discovery on discovery itself with these requests.
24
     “Discovery into another party’s discovery process is disfavored.” Ashcraft v. Experian
25
     Info. Sols., Inc., No. 16-cv-02978-JAD-NJK, 2018 WL 6171772, at *2 n.2 (D. Nev. Nov.
26
27
     8
       These are categories for deposition, but nowhere does Plaintiff request more deposition
28
     time.

                                                   14
                                                                                  18cv103-WQH (NLS)
 1   26, 2018); Fish v. Air & Liquid Sys. Corp., No. CV GLR-16-496, 2017 WL 697663, at
 2   *17 (D. Md. Feb. 21, 2017) (collecting cases holding same). “[R]equests for such ‘meta-
 3   discovery’ should be closely scrutinized in light of the danger of extending the already
 4   costly and time-consuming discovery process ad infinitum.” Freedman v. Weatherford
 5   Int’l Ltd., No. 12-cv-2121-LAK-JCF, 2014 WL 4547039, at *2 (S.D.N.Y. July 25, 2014).
 6   Generally, courts will only permit such discovery where there is some indication that a
 7   party’s discovery has been insufficient or deficient. Id.
 8         Plaintiff provides no particularized reason whatsoever for why such discovery
 9   should be ordered here, besides that this is “litigation.” This superficial reason is far
10   from sufficient. The Court DENIES the motion to compel as to these requests.
11                  d. Requests for Production 62 and 64
12         These two requests for production seek the following information:
13         Request No. 62: Please produce all documents, including but not limited to
           electronic data and e-mails, concerning or relating in any way to any BMW
14
           of North America, LLC, employee, subsidiary, department, and/or division
15         reporting or organizational structure and/or charts effective from 2011 to the
           present, including any organizational chart or other documents describing
16
           any reporting or superior subordinate relationship, or any policies and
17         procedures regarding communications between employees, subsidiaries,
           departments, and/or divisions.
18
19         Request No. 64: Please produce all documents, including but not limited to
           electronic data and e-mails, concerning or relating in any way to the issuance
20         of TSB SIB 61-13-05.
21
     ECF No. 49-38 at 117-120. The Court DENIES the motion to compel on these requests
22
     as untimely.
23
           BMW previously sought to bar Plaintiff from bringing a discovery dispute on the
24
     discovery discussed above regarding similar defects in vehicles of the same make, model,
25
     and year. ECF No. 35. In its order ruling on that motion, the Court found that any
26
     dispute as to written discovery would be untimely. ECF No. 43 at 3. However, because
27
     the deposition categories discussed covered largely the same material and a dispute as to
28

                                                   15
                                                                                  18cv103-WQH (NLS)
 1   those would be timely, in its discretion, the Court permitted Plaintiff to bring this instant
 2   discovery dispute. Id. at 4-5.
 3         Unfortunately, these requests for production—which clearly qualify as written
 4   discovery—do not fall within the confines of what the Court permitted in its previous
 5   order. These two requests for production are untimely because they were part of the
 6   same set of written discovery that the Court previously found untimely. ECF NO. 35-2 at
 7   109-110. But unlike the discovery into vehicles of the same make, model, and year,
 8   Plaintiff has not identified any corresponding deposition topics that overlap with these
 9   requests. Thus, the Court’s reason for permitting the untimely dispute—to align the issue
10   across written discovery and testimony—does not apply to these requests. Furthermore,
11   these requests cannot be considered to be contemplated in the Court’s previous order on
12   timeliness either because the Court was only provided with a copy of Plaintiff’s draft
13   memorandum of points and authorities (ECF No. 42-1), which do not mention these
14   wholly unrelated requests. See supra fn. 7. Thus, the Court DENIES the motion to
15   compel as to these requests as untimely and will not address them substantively.
16         IV.    CONCLUSION
17         Accordingly, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s
18   motion to compel, consistent with the individual rulings above. Unless otherwise
19   specified above, any documents ordered produced in this order should be produced
20   within three weeks of this order.
21         IT IS SO ORDERED.
22   Dated: January 15, 2019
23
24
25
26
27
28

                                                   16
                                                                                  18cv103-WQH (NLS)
